Simmons, C. J.
There being evidence to show that the plaintiff’s child was wantonly pushed from a ear forming a part of a moving train of the defendant and seriously injured, and also evidence from which it could have been inferred that the person by whom the child was pushed from the car was at the time in the employment and service of the defendant on that train, the case should have been submitted to the jury. Though the child may have been a trespasser, the company was, under section 2321 of the Civil Code, liable for the injuries he sustained, if they were caused by the wilful act -of its employee upon the train; and this is so whether ejecting trespassers therefrom was or was not within the scope of this employee’s duties, thereon. Judgment reversed.